Citation Nr: 0841783	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  00-08 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including as secondary to service-connected 
degenerative disc disease of the 5th and 6th cervical 
vertebrae.


REPRESENTATION

Appellant represented by:	Mr. Dennis L. Peterson, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
October 1984 and from February to July 1991.  He also had 
additional service in the Air National Guard and Air Force 
Reserves.

This case initially came to the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim for service 
connection for an acquired psychiatric disorder secondary to 
service-connected degenerative disc disease of the 5th and 6th 
cervical vertebrae.

In February 2003, the Board remanded the case to the RO in 
order to schedule the veteran for a travel Board hearing.  
That hearing was held in March 2003 before the undersigned 
Veterans Law Judge.  A transcript of the proceeding is of 
record.

In September 2003, the Board again remanded the case to the 
RO (via the Appeals Management Center (AMC)) in Washington, 
DC, for further development and consideration.  In May 2005, 
the AMC issued a supplemental statement of the case (SSOC) 
continuing the denial of the claim.  The AMC then returned 
the case to the Board for further appellate review.

In a November 2005 decision, the Board also denied the 
veteran's claim, and he appealed to the U. S. Court of 
Appeals for Veterans Claims (Court).  In a March 2007 Order, 
the Court vacated the Board's decision and remanded the case 
to the Board for compliance with development directives 
specified in a Joint Motion.

In November 2007, to comply with the Court's Order, the 
Board, in turn, again remanded this case to the RO via the 
AMC for still further development and consideration.  In 
August 2008, the AMC issued a SSOC continuing the denial of 
the claim.  The AMC has since returned the case to the Board 
for further appellate review.



FINDINGS OF FACT

1.  The most persuasive medical evidence of record indicates 
the veteran's currently diagnosed psychiatric disorders did 
not originate in service and are not otherwise attributable 
to his military service.

2.  In the only competent opinion of record addressing 
whether the veteran has a present psychiatric disability that 
is etiologically related to his service-connected 
degenerative disc disease of the 5th and 6th cervical 
vertebrae, a VA examiner has ruled out such a relationship.


CONCLUSION OF LAW

Any psychiatric disorder the veteran may currently have, 
including depression and bipolar disorder, was not incurred 
or aggravated during his military service, may not be 
presumed to have been so incurred, and is not proximately due 
to, the result of, or chronically aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2007); 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in November 
1999, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


Consider, as well, that the RO issued that November 1999 VCAA 
notice letter prior to initially adjudicating his claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  It equally deserves mentioning 
that a more recent March 2008 letter also informed him of the 
downstream disability rating and effective date elements of 
his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

And since providing that additional VCAA notice in the March 
2008 letter, the AMC has gone back and readjudicated the 
veteran's claim in the August 2008 SSOC, including 
considering any additional evidence received in response to 
that additional notice.  This is important to point out 
because if, as here, the notice provided prior to the initial 
adjudication was inadequate/incomplete, this timing error can 
be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs), service personnel 
records, private medical records, and VA medical records.  
Neither he nor his attorney has contended that any additional 
evidence remains outstanding.  Therefore, the Board is 
satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

It further deserves pointing out that, in the November 2007 
remand, the Board instructed the AMC to request the veteran's 
complete treatment records, indicating records specifically 
should be obtained from Dr. P.H. at Montrose Psychotherapy 
Center.  VA had only previously requested a summary of the 
veteran's hospitalization from April to August 2002 and, in 
response, Dr. P.H. had only submitted summaries of the 
veteran's treatment without providing the actual treatment 
records.  Indeed, this is precisely why the Court vacated the 
Board's prior, November 2005, decision denying the claim.

In response to the Board's November 2007 remand directive, 
the AMC sent a letter in March 2008 to the veteran and his 
attorney requesting that the veteran complete a VA Form 21-
4142, Authorization and Consent to Release Information, to 
obtain these records from Dr. P.H.  In April 2008, the 
veteran's attorney sent a letter requesting a 60-day 
extension to allow for additional evidence, specifically 
requesting a total of 120 days from the March 2008 letter 
requesting completion and submission of the VA Form 21-4142.  
And in a letter dated later in April 2008, VA granted the 
attorney's request for more time - specifically extending the 
time until July 7, 2008, 120 days from the date of the March 
2008 letter, as requested.  


However, as of the date of the August 2008 SSOC, the RO and 
AMC had not received any additional evidence from the veteran 
or his attorney regarding the claim, including completion and 
submission of the required VA Form 21-4142.  Therefore, the 
Board is also satisfied as to substantial compliance with its 
November 2007 remand directives.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Whether the Veteran is Entitled to Service Connection for an 
Acquired Psychiatric Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

According to 38 C.F.R. § 3.384, a psychosis means a brief 
psychotic disorder; delusional disorder; psychotic disorder 
due to general medical condition; psychotic disorder, not 
otherwise specified; schizoaffective disorder; schizophrenia; 
schizophreniform disorder; shared psychotic disorder; and 
substance-induced psychotic disorder.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  


A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  Here, the veteran has various diagnoses of acquired 
psychiatric disorders, including bipolar disorder, 
depression, and personality disorder with narcissistic 
traits.  See his VA treatment records.  


Therefore, the determinative issue is whether any acquired 
psychiatric disorder is related to his military service, 
including by way of his already service-connected cervical 
spine disorder.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the veteran may establish his entitlement to 
service connection on either the direct or secondary basis 
mentioned.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); and see Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

With regard to service connection on a direct basis, the 
veteran asserts that he has one or more current psychiatric 
disorders that developed as a consequence of an 
in-service head injury, sustained during a February 1987 
motor vehicle accident while driving to a military training 
exercise.  While his SMRs confirm the occurrence of that 1987 
automobile accident, there is no objective record of any head 
injury in connection with that incident.  During his 
hospitalization immediately following the accident, he 
reported that his head had struck the padded steering wheel, 
and that he continued to have neck and back pain; however, 
the only diagnosis at that time was a grade I rotary 
subluxation at C1-C2.  (In regard to the neck injury in 
service, he has not claimed, nor does the record suggest, 
that the neck injury at that time directly caused a 
psychiatric disorder, but rather, that the post-service 
manifestations of his service-connected cervical spine 
disability caused and/or contributed to psychiatric problems, 
and thus a cervical spine disability is addressed further 
below under the discussion of secondary service connection.)

Following the 1987 automobile accident, there is some 
documentation as to treatment in service for various mental 
health conditions; however, no treatment provider identified 
a head injury as the possible etiology of these conditions.  


A March 1987 hospitalization report indicates the veteran was 
admitted for radiculopathy-type symptoms, and later 
transferred to a psychiatric ward after becoming distraught 
due to recent life events; the diagnosis was ADD, 
alcohol dependence in remission, and a life circumstance 
problem.  An April 1987 outpatient record notes an assessment 
of an adjustment disorder, and a May 1988 routine examination 
indicates prior treatment for life circumstance problems that 
had since resolved.  There is no further indication of 
psychiatric symptoms in service.

The evidence subsequent to discharge from service does not 
reflect any psychiatric condition until September 1999, 
through a private psychiatrist's diagnosis of 
major depression, single episode, and a history of ADD.  
Since then, the veteran has been diagnosed with additional 
mental health conditions including bipolar disorder and 
personality disorders.  However, even assuming for the sake 
of argument his allegation of a head injury in 1987, and 
taking into consideration those psychiatric symptoms noted in 
service, the most persuasive medical evidence that addresses 
the relationship between any current psychiatric disorder and 
his military service is against his claim for service 
connection on a direct basis.

The record indicates that both VA and private medical 
providers treating the veteran for various psychiatric 
conditions have provided statements regarding the etiology of 
these disorders, including an August 2002 report from Dr. 
P.H., a private psychologist, which notes a history of a 
motor vehicle accident in 1987 with a closed head injury.  
The diagnosis was, in pertinent part, dementia due to head 
trauma, and personality change due to head injury (depressive 
type).  The Board notes that the above report does not 
include any notation that the psychologist considered the 
veteran's documented medical history, including SMRs.  
Rather, this conclusion appears to be based entirely upon 
information provided by the veteran during the course of his 
treatment.  The psychologist's consideration of the veteran's 
subjective history as the only basis for his opinion 
significantly limits the probative value of the opinion.  See 
Reonal v. Brown, 5 Vet. App. 458, 494- 95 (1993) (the 
presumption of credibility is not found to "arise" or apply 
to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran or 
someone else).

Dr. A.F., a VA psychiatrist at the Houston VA Medical Center 
(VAMC), has likewise indicated in an October 2002 report that 
the veteran has a history of mood instability and other 
symptoms, as well as two prior head injuries.  The assessment 
was, in part, of a mood disorder secondary to a head injury 
with mixed features.  Thereafter, in a December 2003 letter, 
this physician noted that she was treating the veteran for a 
mood disorder secondary to his general medical condition, 
head injury and personality disorder.  But she similarly did 
not note any review of the veteran's objective medical 
history and appears to have relied entirely upon his 
assertions regarding his medical history.  See again Reonal, 
5 Vet. App. at 494-95.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

The Board is not disputing the veteran was involved in the 
motor vehicle accident during service, in 1987, as he is 
alleging, and that he resultantly sustained the cervical 
spine injuries mentioned.  Indeed, to the contrary, this is 
clearly evident inasmuch as service connection since has been 
granted for his consequent cervical spine disability.  But as 
the Board also has already explained, there was not mention 
of any resulting head injury in that accident, as there was 
no diagnosis referable to the head (only to the cervical 
spine).  Moreover, in a June 2002 VA medical opinion, a panel 
of VA two psychiatrists (including one physician that had 
previously examined the veteran in April 2001) collectively 
determined that his currently diagnosed psychiatric 
disabilities were etiologically related to a personality 
disorder that developed prior to his 1987 automobile 
accident, and that there was no apparent relationship between 
that accident and his present condition.  


The physicians reached this conclusion through a complete 
review of the veteran's claims file for the pertinent medical 
and other history.  In this regard, the panel noted a history 
of ADHD and multiple concussions that pre-existed service, 
the absence of any record of a head injury in service, and 
the absence of any treatment for psychiatric problems for 
nearly a decade after the last incidence of treatment in 
service in 1988.

Additionally, the report of a March 2005 VA examination by a 
psychologist reflects the examiner's conclusion - also 
following a review of the claims file, electronic medical 
records, and mental health evaluation of the veteran, that it 
was less likely than not his depressive disorder was due to 
any injuries sustained in the motor vehicle accident.  The 
examiner noted that the veteran's SMRs and 
post-service treatment records, overall, were consistent with 
maladaptive personality characteristics that had negatively 
affected his functioning, and that had an origin in childhood 
difficulties.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the opinions of 
the June 2002 panel and March 2005 examiner over the opinions 
of the VA and private treatment providers to the contrary.



As indicated, the VA examiners have each negated a 
relationship between a present acquired psychiatric disorder 
and the veteran's military service, including his claimed 
head injury therein, after reviewing his claims file, in 
addition to considering his assertions. The March 2005 
examiner, in particular, conducted a comprehensive medical 
examination, and the record reflects that at least one member 
of the June 2002 panel had examined the veteran over the 
previous year.  Both the 2002 panel and 2005 examiner have 
also provided a detailed explanation for their respective 
conclusions that cite extensively to the veteran's documented 
medical history.  So these opinions were well-informed and 
deserve significant probative weight since they have a proper 
factual foundation to support them.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

By contrast, the opinions of the August 2002 psychologist 
treating the veteran, and October 2002 VA psychiatrist (along 
with a similar December 2003 statement), do not indicate 
consideration of the veteran's objective medical history, nor 
have these health care professionals provided the results of 
recent medical observations or any other basis that would 
support their conclusions.  Also, regarding Dr. A.F.'s 
opinion, her December 2003 report identified factors other 
than a head injury that caused or contributed to the 
veteran's psychiatric disability - including an unspecified 
general medical condition and a personality disorder, thus 
indicating that his psychiatric condition was primarily or 
even entirely due to nonservice-related events.  Personality 
disorders are generally not service connectable, as a matter 
of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.

For these reasons and bases, the opinions provided by the 
2002 panel and March 2005 examiner are the more probative 
opinions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Hence, the Board 
has determined that service connection is not warranted for 
an acquired psychiatric disorder on a direct incurrence 
basis.



As for the remaining issue of service connection for an 
acquired psychiatric disorder secondary to service-connected 
degenerative disc disease at C5-6, the only medical opinion 
of record that addresses service connection on a secondary 
basis is that of the March 2005 examiner.  This examiner 
provides a negative determination on this question.  As noted 
previously, the examiner stated the veteran's depressive 
disorder was less likely than not "a result of injuries in 
the motor vehicle accident, including the degenerative disc 
disease at C5-C6" (italics added for emphasis), after having 
evaluated the veteran's documented history.  Since 
degenerative disc disease is the specific cervical spine 
condition for which he is presently service connected, the 
above opinion essentially rules out any correlation between 
this condition and any current psychiatric disorder, on the 
basis of either causation or aggravation of a psychiatric 
disability.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  
The examiner then identified other more likely causes of the 
depressive disorder, each of which was not service-related.  
The remaining evidence of record indicates ongoing treatment 
for both mental health and cervical spine conditions, but 
does not discuss whether cervical disc disease caused any 
psychiatric disorder.  And this is the dispositive issue of 
the veteran's claim.

The Board also has considered the veteran's assertions that 
he has a psychiatric disability either due to the claimed 
head injury in service or as secondary to his cervical 
degenerative disc disease.  His assertions amount to an 
opinion about a matter of medical causation.  And as a 
layman, he does not have the necessary medical training 
and/or expertise to give a probative opinion on determinative 
issues such as the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although he 
is competent to comment on symptoms he may have experienced 
during service and during the many years since, he is not 
competent to attribute these symptoms to a specific 
diagnosis, which requires medical expertise, much less to his 
service in the military - including by way of his already 
service-connected cervical spine disorder.  See 38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the claim for service connection 
for an acquired psychiatric disorder, including as secondary 
to service-connected degenerative disc disease of the 5th and 
6th cervical vertebrae, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  But as the preponderance of 
the evidence is against the veteran's claim, this doctrine is 
not applicable in this appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102. See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1991).


ORDER

The claim for service connection for an acquired psychiatric 
disorder, including as secondary to service-connected 
degenerative disc disease of the 5th and 6th 
cervical vertebrae, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


